Citation Nr: 0524537	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  03-05 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran had active service from June 1965 to June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which denied a 
claim for special monthly pension based on the need for 
regular aid and attendance or at the housebound rate.


FINDINGS OF FACT

1.  The veteran has no service-connected disabilities; he has 
a combined nonservice-connected disability rating of 80 
percent; he was awarded VA nonservice-connected disability 
pension benefits by action of the RO in April 2002.

2.  The veteran is not blind, or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and does not need the aid and assistance 
of another person to perform the routine activities of daily 
living.

3.  The veteran does not have a single disability rated at 
100 percent and an additional disability independently rated 
at 60 percent or more.

4.  The veteran is not confined to his home or its immediate 
premises.


CONCLUSION OF LAW

The requirements for special monthly pension based on the 
need for regular aid and attendance, or due to housebound 
status, have not been met.  38 U.S.C.A. §§ 1521, 5103, 5103A; 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Special Monthly Pension

The veteran asserts that he is entitled to special monthly 
pension based on the need for regular aid and attendance of 
another person, and/or by reason of being housebound.

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a).  
Section 1521 further provides for an increased rate of 
pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is in need of regular aid and 
attendance (38 U.S.C.A. § 1521(d)), or has a disability rated 
as permanent and total and (1) has an additional disability 
or disabilities ratable at 60%, or (2) is permanently 
housebound (38 U.S.C.A. § 1521(e)).  See also 38 C.F.R. § 
3.351(b), (c), and (d).

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

In addition, determinations that the veteran is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

In March 2002, the veteran filed his claim.  In April 2002, 
the RO denied the claim.

The Board notes that the veteran does not have any service-
connected disabilities.  With regard to his nonservice-
connected disabilities, they are as follows: removal of the 
left kidney with hypertension, evaluated as 80 percent 
disabling; and diabetes mellitus, evaluated as 20 percent 
disabling.  The veteran has a combined disability rating for 
nonservice-connected conditions of 80 percent.  He was 
awarded VA nonservice-connected disability pension benefits 
by action of the RO in April 2002.

The relevant medical evidence includes VA and non-VA reports, 
and reports from the Social Security Administration (SSA), 
dated between 1999 and 2005.    

A VA "aid and attendance or housebound" examination report, 
dated in February 2003, shows that the examiner recorded the 
following: the veteran was 54 years old, was 73 inches tall, 
and that he weighed 314 pounds; his posture and gait were 
normal; he walked with a cane occasionally; he had 
osteoarthritis and gout affecting the shoulders, hips, knees, 
ankles and feet; his medical history included diabetes, 
hypertension, CHF (congestive heart failure), chronic renal 
failure, gout, COPD (chronic obstructive pulmonary disease), 
and osteoarthritis.  The examiner noted that visual acuity 
was not 5/200 or less in both eyes, that the veteran could 
feed himself unassisted, that he did not require aid to 
attend to the wants of nature, that he did not require aid to 
protect himself from hazards or dangers incident to his daily 
environment due to mental or physical conditions, and that he 
was competent.  

A VA "aid and attendance or housebound" examination report, 
dated in October 2002, shows that the examiner recorded the 
following: the veteran had a history that included diabetes 
type II, gout, congestive heart failure, one kidney with some 
renal failure, neuropathy and PVD (peripheral vascular 
disease); he still drives a car; he is not permanently 
bedridden; he is able to manage his own benefits and 
financial matters although his wife did most of that; he is 
able to protect himself from the hazards and dangers of the 
daily environment with the exception of some three to four 
falls in the last six months to a year with one fall 
resulting in a left shoulder injury; the veteran complained 
of balance issues on occasion due to some peripheral 
neuropathy; he walked two to three blocks during a typical 
day; he goes to church frequently and has outings; he tries 
to get out every day; he uses no cane or ambulatory device 
although he has a walker and a cane at home; he has 
difficulty bathing due to left arm and shoulder arthritis 
although he does get in the shower; he dresses himself 
although he has some trouble putting on socks and shoes; he 
is able to feed himself and he cooks on occasion.  The 
examiner noted that the veteran was 54 years old, was 73 
inches tall, and that he weighed 313.7 pounds.  On 
examination, there were no deficits of weightbearing 
propulsion although occasional balance deficits were reported 
that were not visualized on examination.  The upper and lower 
extremities had full strength and were without atrophy.  
There was no restriction in the spine, trunk or neck; there 
was some restriction in the left shoulder.  The diagnoses 
were gout, diabetes type II, hypertension, one kidney with 
congenital defect with history of mild renal failure, 
depression, reflux disease, peripheral neuropathy, and 
obesity.  

The claims file includes a decision from the SSA, dated in 
August 2001, with accompanying medical evidence, lay 
statements, and earlier SSA decisions.  The August 2001 
decision  shows that the veteran was found to have rheumatoid 
arthritis and other inflammatory polyarthropathies, and 
"disorders of the muscle, ligament, and fascia feet 
problems."  The decision indicates that it affirmed a May 
2001 determination, and that the veteran was determined to be 
able to work.  

The claims file includes reports from Katherine W. Goff, 
M.D., dated between 1999 and 2002, reports from the 
Vanderbilt University Medical Center, dated in 2000, and 
reports from Gurpeet Narula, M.D., dated between 2004 and 
2005.  This evidence shows that the veteran was treated for, 
or was otherwise noted to have, conditions that included 
chronic renal failure, hypertension, diabetes, CVA 
(cerebrovascular accident), ASHD (arteriosclerotic heart 
disease), COPD, CHF, and dementia.  A March 2002 note from 
Dr. Goff states that the veteran has CHF and difficulties 
with steps.   A June 2002 statement from Dr. Goff lists the 
veteran's medical conditions.  

In the Board's view, the evidence is insufficient to show 
that the veteran is in need of regular aid and attendance.  
In particular, the previously discussed February 2003 and 
October 2002 VA examination reports indicate that the veteran 
is not in need of aid and attendance of another person.  
These reports indicate that the veteran's visual acuity is 
not 5/200 or less in both eyes, that the veteran can feed 
himself unassisted, that he does not require aid to attend to 
the wants of nature, and that he does not require aid to 
protect himself from hazards or dangers incident to his daily 
environment due to mental or physical conditions.  Therefore, 
the Board finds that the veteran is not so nearly helpless as 
to require the regular aid and attendance of another person.  
In other words, the criteria for entitlement to special 
monthly pension on account of the need for the regular aid 
and attendance of another person have not been met.  38 
U.S.C.A. § 1521; 38 C.F.R. § 3.352(a).

With respect to the veteran's claim for special monthly 
pension at the housebound rate, the Board notes that, despite 
the veteran's multiple disabilities, the evidence shows that 
he is not housebound, and that he does not have a single 
permanent disability that is evaluated as 100 percent 
disabling.  Since having a single disability which is 
evaluated as 100 percent disabling is a threshold requirement 
for an increased pension benefit based on housebound status, 
38 U.S.C.A. § 1521(e) and 38 C.F.R. § 3.351(d), it is 
apparent that the basic requirements for special monthly 
pension on the account of being housebound have not been met.

The preponderance of the evidence is against a finding that 
the criteria for special monthly pension by reason of the 
need for aid and attendance of another person, or by reason 
of being housebound, have been met at this time.  It follows 
that there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise permit 
favorable action on the veteran's claim.  38 U.S.C.A. § 
5107(b).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran notice letters in March 
2002 and September 2004, (hereinafter "VCAA notification 
letters") that informed him of the type of information and 
evidence necessary to support his claim.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statements of the case 
(SSOCs), he was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained specific 
requests for the veteran to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and 21-4142) for all evidence that he desired VA to attempt 
to obtain.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records, and SSA records, and 
the veteran has been afforded VA examinations.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Special monthly pension based on the need for regular aid and 
attendance or at the housebound rate is denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


